UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended: June 30, 2014 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-22945 HELIOS AND MATHESON ANALYTICS INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) 13-3169913 (I.R.S. Employer Identification No.) Empire State Building, 350 5 th Avenue, New York, New York 10 (Address of Principal Executive Offices) (212) 979-8228 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer☐ Smaller reporting company ☒ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes ☐ No ☒ As of July 31, 2014, there were 2,330,438 shares of common stock, with $.01 par value per share, outstanding. HELIOS AND MATHESON ANALYTICS INC. INDEX PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS Consolidated Balance Sheet as of June 30, 2014 and December 31, 2013 3 Consolidated Statement of Operations and Comprehensive (loss)/income for the three and six months ended June 30, 2014 and 2013 4 Consolidated Statement of Cash Flows for the six months ended June 30, 2014 and 2013 5 Notes to Consolidated Financial Statements 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 4. CONTROLS AND PROCEDURES 14 PART II. OTHER INFORMATION 15 ITEM 1. LEGAL PROCEEDINGS 15 ITEM 1A. RISK FACTORS 15 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 15 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 15 ITEM 4. MINE SAFETY DISCLOSURE 15 ITEM 5. OTHER INFORMATION 15 ITEM 6. EXHIBITS 16 SIGNATURES 17 2 Part I. Financial Information Item 1. Financial Statements HELIOS AND MATHESON ANALYTICS INC. CONSOLIDATED BALANCE SHEET June 30, December 31, (unaudited) ASSETS Current Assets: Cash and cash equivalents $ 995,729 $ 660,278 Accounts receivable- less allowance for doubtful accounts of $40,213 at June 30, 2014, and $28,213 at December 31, 2013 1,394,344 2,147,436 Unbilled receivables 169,042 143,126 Prepaid expenses and other current assets 172,696 147,448 Total current assets 2,731,811 3,098,288 Property and equipment, net 58,787 50,071 Security Deposit 2,000,000 2,000,000 Deposits and other assets 78,520 78,520 Total assets $ 4,869,118 $ 5,226,879 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses $ 820,991 $ 830,948 Total current liabilities 820,991 830,948 Shareholders' equity: Preferred stock, $.01 par value; 2,000,000 shares authorized; no shares issued and outstanding as of June 30, 2014, and December 31, 2013 - - Common stock, $.01 par value; 30,000,000 shares authorized; 2,330,438 issued and outstanding as of June 30, 2014 and December 31, 2013 23,304 23,304 Paid-in capital 37,855,740 37,855,740 Accumulated other comprehensive loss - foreign currency translation ) ) Accumulated deficit ) ) Total shareholders' equity 4,048,127 4,395,931 Total liabilities and shareholders' equity $ 4,869,118 $ 5,226,879 See accompanying notes to consolidated financial statements. 3 HELIOS AND MATHESON ANALYTICS INC CONSOLIDATED STATEMENT OF OPERATIONS AND COMPREHENSIVE (LOSS)/INCOME Three Months Ended Six Months Ended June 30, June 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenues $ 2,801,420 $ 3,439,547 $ 5,735,806 $ 6,642,378 Cost of revenues 2,304,313 2,651,082 4,703,218 5,179,492 Gross profit 497,107 788,465 1,032,588 1,462,886 Operating expenses: Selling, general & administrative 574,949 676,100 1,193,489 1,244,938 Depreciation & amortization 2,675 2,495 4,925 4,966 577,624 678,595 1,198,414 1,249,904 (Loss)/income from operations ) 109,870 ) 212,982 Other income/(expense): Interest income-net 3,699 710 6,537 1,440 3,699 710 6,537 1,440 (Loss)/income before income taxes ) 110,580 ) 214,422 Provision for income taxes 3,000 3,000 6,000 6,000 Net (Loss)/income ) 107,580 ) 208,422 Other comprehensive loss - foreign currency adjustment ) ) 3,920 ) Comprehensive (Loss)/income $ ) $ 93,446 $ ) $ 194,319 Net (Loss)/income per share Basic & Diluted $ ) $ 0.05 $ ) $ 0.09 Dividend Per share $ - $ - $ 0.08 $ 0.09 See accompanying notes to consolidated financial statements. 4 HELIOS AND MATHESON ANALYTICS INC. CONSOLIDATED STATEMENT OF CASH FLOWS Six Months Ended June 30, (unaudited) (unaudited) Cash flows from operating activities: Net (loss)/income $ ) $ 208,422 Adjustments to reconcile net (loss)/income to net cash from operating activities: Depreciation and amortization 4,925 4,966 Provision for doubtful accounts ) 12,000 Gain on sale of fixed assets ) ) Changes in operating assets and liabilities: Accounts receivable 765,092 ) Unbilled receivables ) ) Deposits - 14,512 Prepaid expenses and other assets ) ) Accounts payable and accrued expenses ) 121,463 Net cash from operating activities 531,596 ) Cash flows from investing activities: Purchase of Property and Equipment (net of sales) ) ) Net cash from investing activities ) ) Cash flows from financing activities: Dividend Paid ) ) Net cash from financing activities ) ) Effect of foreign currency exchange rate changes on cash and cash equivalents 3,920 ) Net increase/(decrease) in cash and cash equivalents 335,451 ) Cash and cash equivalents at beginning of period 660,278 2,861,733 Cash and cash equivalents at end of period $ 995,729 $ 2,132,527 Supplemental disclosure of cash flow information: Cash paid during the period for income taxes - net of refunds $ 7,562 $ 3,197 See accompanying notes to consolidated financial statements. 5 HELIOS AND MATHESON ANALYTICS INC. Notes to Consolidated Financial Statements (Unaudited) 1)GENERAL: These financial statements should be read in conjunction with the financial statements contained in Helios and Matheson Analytics Inc.’s (“Helios and Matheson” or the “Company”) Form 10-K for the year ended December 31, 2013 filed with the Securities and Exchange Commission (“SEC”) and the accompanying financial statements and related notes thereto. The accounting policies used in preparing these financial statements are the same as those described in the Company's Form 10-K for the year ended December 31, 2013. 2)CONTROLLED COMPANY: The Board of Directors has determined that Helios and Matheson meets the definition of a “Controlled Company” as defined by Rule 5615(c) of the NASDAQ Rules. A “Controlled Company” is defined in Rule 5615(c) as a company of which more than 50% of the voting power for the election of directors is held by an individual, group or another company. Certain NASDAQ requirements do not apply to a “Controlled Company”, including requirements that: (i)a majority of its Board of Directors must be comprised of “independent” directors as defined in NASDAQ’s rules; and (ii)the compensation of officers and the nomination of directors be determined in accordance with specific rules, generally requiring determinations by committees comprised solely of independent directors or in meetings at which only the independent directors are present. 3) INTERIM FINANCIAL STATEMENTS: In the opinion of management, the accompanying unaudited consolidated financial statements contain all the adjustments (consisting only of normal recurring accruals) necessary to present fairly the consolidated financial position as of June 30, 2014, the consolidated results of operations for the three and six months periods ended June 30, 2014 and 2013 and cash flows for the six months periods ended June 30, 2014 and 2013. The consolidated balance sheet at December 31, 2013 has been derived from the audited financial statements at that date, but certain information and notes normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted from these financial statements pursuant to the SEC’s rules and regulations. For further information, refer to the audited consolidated financial statements and footnotes thereto included in the Form 10-K filed by the Company for the year ended December 31, 2013. For the three month period ended June 30, 2014, the Company reported a net loss of approximately ($80,000) and for the six month period ended June 30, 2014, the Company reported a net loss of ($165,000); for the three month period ended June 30, 2013, the Company reported net income of approximately $108,000 and for the six month period ended June 30, 2013, the Company reported net income of $208,000. The Company continues to focus on revenue growth by expanding its existing client market share and its client base . The Company also keeps a tight rein on discretionary expenditures and SG&A, which the Company believes will enhance its competitiveness. In management's opinion, cash flows from operations combined with cash on hand will provide adequate flexibility for funding the Company's working capital obligations for the next twelve months. 4)STOCK BASED COMPENSATION: The Company has a stock based compensation plan, which is described as follows: On March 3, 2014, the Board of Directors terminated the Company’s 1997 Stock Option and Award Plan and approved and adopted the Helios and Matheson Analytics Inc. 2014 Equity Incentive Plan (the “2014 Plan”). There were no shares outstanding under the 1997 Stock Option and Award Plan. The 2014 Plan sets aside and reserves 400,000 shares of the Company’s common stock for grant and issuance in accordance with its terms and conditions. Persons eligible to receive awards from the 2014 Plan include employees (including officers and directors) of the Company and its affiliates, consultants who provide significant services to the Company or its affiliates and directors who are not employees of the Company or its affiliates (the “Participants”). The 2014 Plan permits the Company to issue to Participants qualified and/or non-qualified options to purchase the Company’s common stock, restricted common stock, performance units and performance shares. The 2014 Plan will terminate on March 3, 2024. The Compensation Committee of the Company’s Board of Directors has been appointed as the committee responsible for administration of the 2014 Plan and has the sole discretion to determine which Participants will be granted awards and the terms and conditions of the awards granted. Through the date of filing of this Form 10-Q no awards have been granted under the 2014 Plan. 6 5 ) NET (LOSS)/ INCOME PER SHARE : The following table sets forth the computation of basic and diluted net (loss)/income per share for the three months and six months ended June 30, 2014 and 2013: Three Months Ended Six Months Ended June 30, June 30, Numerator for basic net (loss)/income per share Net (loss)/income available to common stockholders $ ) $ 107,580 $ ) $ 208,422 Numerator for diluted net (loss)/income per share Net (loss)/income available to common stockholders & assumed conversion $ ) $ 107,580 $ ) $ 208,422 Denominator: Denominator for basic and diluted (loss)/income per share - weighted-average shares 2,330,438 2,330,438 2,330,438 2,330,438 Basic and diluted (loss)/income per share: Net (loss)/income per share $ ) $ 0.05 $ ) $ 0.09 6)CONCENTRATION OF CREDIT RISK: The revenues of the Company’s top three customers represented approximately 82% of the revenues for the six month period ended June 30, 2014. The revenues of the Company’s top three customers represented approximately 87% of revenues for the same period in 2013. No other customer represented greater than 10% of the Company’s revenues for such periods. The Company continues its effort to broaden its customer base in order to mitigate this risk. 7)CONTRACTUAL OBLIGATIONS AND COMMITMENTS: The Company’s commitments at June 30, 2014, are comprised of the following: Contractual Obligations Payments Due by Period Total Less Than 1 Year 1 - 3 Years 3 - 5 Years More Than 5 Years Operating Lease Obligations Rent (1) 444,947 157,040 287,907 - - Total $ 444,947 $ 157,040 $ 287,907 $ - $ - (
